Quinn, Chief Judge
(dissenting) :
The evidence as to the robbery in issue could reasonably support a conviction if the case had been contested. Since the accused and his counsel persisted in a plea of guilty after full consideration of the accused’s version of the facts and with full understanding of the legal effect of that version, I am satisfied the plea was not inconsistent “with the acknowledged facts” and could properly be accepted, despite the accused’s “personal belief” that his conduct did not spell out the offense. United States v Butler, 20 USCMA 247, 43 CMR 87 (1971); North Carolina v Alford, 400 US 25, 27 L Ed 2d 162, 91 S Ct 160 (1970). I would affirm the decision of the Court of Military Review.